Exhibit 10.1

FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Fourth Amendment”), dated
as of January 25, 2007, among FAIRPOINT COMMUNICATIONS, INC., a Delaware
corporation (the “Borrower”), various Lenders party to the Credit Agreement and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity,
the “Administrative Agent”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, various Lenders from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Syndication Agent, CoBank, ACB, and
General Electric Capital Corporation, as Co-Documentation Agents, and the
Administrative Agent are parties to a Credit Agreement, dated as of February 8,
2005 (as amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”);

WHEREAS, the Borrower has informed the Lenders that it, Verizon Communications
Inc., a Delaware corporation (“Verizon”), and Northern New England Spinco Inc.,
a Delaware corporation (“Spinco”), have entered into that certain Agreement and
Plan of Merger, dated as of January 15, 2007 (as in effect on the date hereof,
the “Merger Agreement”), pursuant to which Spinco shall merge with and into the
Borrower, with the Borrower being the surviving corporation of such merger (the
“Merger”);

WHEREAS, the Board of Directors of the Borrower has determined that it is in the
best interests of the Borrower and its stockholders to enter into the Merger
Agreement and to consummate the Merger pursuant to the terms of, and subject to
the conditions set forth in, the Merger Agreement; and

WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
Lenders wish to grant a waiver to certain provisions of the Credit Agreement,
and the parties hereto wish to amend certain provisions of the Credit Agreement,
in each case as herein provided;

NOW, THEREFORE, IT IS AGREED:

I.

Waiver to Credit Agreement.

1.             The Lenders hereby waive (subject to the provisions of Section 2
of this Part I below) any Default or Event of Default which may exist pursuant
to the Credit Agreement as a result of the Borrower entering into the Merger
Agreement or the performance by the Borrower of its obligations, or the exercise
of its rights, under or in connection with the Merger Agreement (other than the
consummation of the Merger thereunder).

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

2.             The Borrower and the Lenders understand and agree that (i) this
Fourth Amendment shall not apply to permit the consummation of the Merger (or
any Change of Control resulting therefrom) and (ii) neither the Borrower nor any
of its Subsidiaries shall be permitted to consummate the Merger unless either
(x) concurrently therewith or prior thereto, all Commitments and Letters of
Credit pursuant to the Credit Agreement are terminated (or, in respect of
Letters of Credit, cash collateralized or supported by so called “back-to-back”
letters of credit on terms reasonably satisfactory to the Administrative Agent
and the relevant Letter of Credit Issuer), all Loans have been repaid in full
and all other amounts owing pursuant to the Credit Agreement have been paid in
full in cash in accordance with the requirements of the Credit Agreement or (y)
the Borrower has obtained the prior written consent of the Required Lenders
(which consent may be granted or withheld in the sole discretion of the Lenders,
or subject to such terms or conditions as may be imposed by the Lenders) in
accordance with the requirements of the Credit Agreement.

II.

Amendments to Credit Agreement.

1.             Section 3.02(e) of the Credit Agreement is hereby amended by
deleting the text “5.00:1.00” appearing in said Section and inserting
“5.25:1.00” in lieu thereof.

2.             Section 6.01(d) of the Credit Agreement is hereby amended by (i)
inserting the text “(x)” after the text “required by Sections 6.01(a) and (b),
shall set forth” appearing in said Section and (ii) inserting the text “, and
(y) the amount (and purpose) of each add-back (if any) included in the
calculation of Adjusted Consolidated EBITDA for each fiscal quarter included in
the Test Period ended on the last day of the respective fiscal quarter or fiscal
year of the Borrower, as the case may be, pursuant to clause (xi) of the
definition of “Adjusted Consolidated EBITDA”” immediately preceding the text
“and (ii) if delivered” appearing in said Section.

3.             Section 6.01(e) of the Credit Agreement is hereby amended by (i)
deleting the text “and (ii)” appearing in said Section and inserting the text “,
(ii)” in lieu thereof, and (ii) inserting the text “, and (iii) the amount (and
purpose) of each add-back (if any) included in the calculation of Adjusted
Consolidated EBITDA for each fiscal quarter included in the Test Period then
last ended pursuant to clause (xi) of the definition of “Adjusted Consolidated
EBITDA”” immediately preceding the period at the end of said Section.

4.             Section 7.08 of the Credit Agreement is hereby amended by (i)
deleting the text “and/or” at the end of clause (a) of said Section, (ii)
deleting the period at the end of clause (b) of said Section and inserting the
text “; and/or” in lieu thereof and (iii) inserting the following new text at
the end of said Section:

“(c) amend, modify, change or waive (or permit the amendment, modification,
change or waiver of) any term or provision of the Merger Agreement or the
Distribution Agreement (as defined in the Merger Agreement), unless such
amendment, modification, change or waiver could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect (which exception
shall include any amendments, modifications, changes or waivers of rights or
obligations that are exercisable or enforceable only after the Effective Time
(as defined in the Merger Agreement)).”.

 

 

-2-

 

 

 

--------------------------------------------------------------------------------

 

5.             Section 7.12 of the Credit Agreement is hereby amended by
deleting the text “5.25:1.00” appearing in said Section and inserting the text
“5.50:1.00” in lieu thereof.

6.             The definition of “Adjusted Consolidated EBITDA” appearing in
Section 9 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing before the text “(x) any other non-cash charges” in said
definition and inserting a comma in lieu thereof and (ii) inserting the
following new text prior to the text “and (B) subtracting therefrom” appearing
in said definition:

“, (xi) in the case of any period including a fiscal quarter of the Borrower in
the fiscal year of the Borrower ended December 31, 2007, one-time charges
recorded as operating expenses of the Borrower and its Subsidiaries and actually
incurred during each fiscal quarter included in such period for one of the
specified purposes under “Operating Expenses” set forth in Annex XI (as notified
to the Administrative Agent pursuant to Section 6.01(d) or (e), as applicable),
in an aggregate amount for all charges added back for all fiscal quarters
pursuant to this clause (xi) not to exceed the remainder of (I) $72,850,000 less
(II) the aggregate amount of such charges (if any) actually incurred for one of
the specified purposes under “Capital Expenditures” set forth in Annex XI during
each fiscal quarter included in such period that would (in the absence of clause
(z) of the proviso appearing in the definition of “Consolidated Capital
Expenditures”) be accounted for as Consolidated Capital Expenditures for such
period, and (xii) in the case of any period including the fiscal quarter of the
Borrower ended December 31, 2006, one-time charges recorded as operating
expenses of the Borrower and its Subsidiaries and actually incurred during such
fiscal quarter for legal and actuary fees in an aggregate amount not to exceed
$2,603,609,”

 

7.             The definition of “Available Cash” appearing in Section 9 of the
Credit Agreement is hereby amended by inserting the text “(but exclusive of the
cash amount realized on gains from the OP Disposition)” immediately after the
text “and the cash amount realized on gains on assets sales other than in the
ordinary course of business” appearing in subclause (i) of clause (III) of said
definition.

8.             The definition of “Consolidated Capital Expenditures” appearing
in Section 9 of the Credit Agreement is hereby amended by (i) deleting the text
“and (y)” appearing in said definition and inserting the text “, (y)” in lieu
thereof and (ii) inserting the following new text prior to the period at the end
of said definition:

“and (z) in the case of any period including a fiscal quarter of the Borrower in
the fiscal year of the Borrower ended December 31, 2007, exclude cash
expenditures recorded as capital expenditures of the Borrower and its
Subsidiaries actually made during each fiscal quarter included in such period
for one of the specified purposes under “Capital Expenditures” set forth in
Annex XI (as notified to the Administrative Agent pursuant to Section 6.01(d) or
(e), as applicable), in an aggregate amount for all expenditures excluded for
all fiscal quarters pursuant to this clause (z) not to exceed the remainder of
(I) $72,850,000 less (II) the aggregate amount of such expenditures (if any)
actually made for one of the specified purposes under “Operating Expenses” set
forth in Annex XI during each fiscal quarter included in such period that would
(in the absence of clause

 

 

-3-

 

 

 

--------------------------------------------------------------------------------

 

(A)(xi) of the definition of “Adjusted Consolidated EBITDA”) reduce Adjusted
Consolidated EBITDA for such period;”.

9.             The definition of “Dividend Suspension Period” appearing in
Section 9 of the Credit Agreement is hereby amended by deleting the text
“5.00:1.00” appearing in said definition in the two instances where it appears
and inserting in both instances the text “5.25:1.00” in lieu thereof.

10.          Section 9 of the Credit Agreement is hereby further amended by (i)
deleting the definition of “Excluded Asset Sale” appearing in said Section in
its entirety and (ii) inserting the following new definitions in said Section in
appropriate alphabetical order:

“Excluded Asset Sale” shall mean (i) the OP Disposition, so long as (x) the Net
Cash Proceeds (determined as if the OP Disposition were an “Asset Sale”)
therefrom do not exceed $55,000,000, (y) the chief financial officer of the
Borrower shall have delivered an officers’ certificate to the Administrative
Agent certifying that such Net Cash Proceeds shall be used in full to (I)
finance Qualified Transition Expenses (as defined in the Merger Agreement), (II)
refinance Revolving Loans initially incurred to finance such Qualified
Transition Expenses and/or (III) refinance other Revolving Loans, in the case of
this clause (III) in an aggregate principal amount not exceeding $15,000,000 and
(z) such Net Cash Proceeds are so used as certified in preceding clause (y) and
(ii) any other sale or other disposition of Non-Core Assets made after the
Initial Borrowing Date and identified as an “Excluded Asset Sale” by written
notice to the Administrative Agent, so long as the Net Cash Proceeds of such
other sale or disposition (determined as if such sale or disposition were an
“Asset Sale”), when combined with the aggregate Net Cash Proceeds (determined as
provided in the preceding parenthetical) of all other sales and dispositions
identified as “Excluded Asset Sales” after the Initial Borrowing Date pursuant
to this clause (ii), does not exceed $40,000,000.

“OP Disposition” shall mean the sale by the Borrower and/or one of its
Subsidiaries of the partnership interests in Orange County Poughkeepsie Limited
Partnership, a New York limited partnership, held by such Person to Verizon
Wireless, a Delaware general partnership pursuant to, and in accordance with the
terms of, the Partnership Interest Purchase Agreement, dated as of January 15,
2007, by and among Verizon Wireless of the East LP, Verizon Wireless and
Southside Telephone Corporation.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of January 15, 2007, among Verizon Communications Inc., a Delaware
corporation, Northern New England Spinco Inc., a Delaware corporation, and the
Borrower, as the same may be amended modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.

11.          The Credit Agreement is hereby further amended by adding new Annex
XI thereto in the form of Annex XI attached hereto.

 

 

-4-

 

 

 

--------------------------------------------------------------------------------

 

III.

Miscellaneous Provisions.

1.             In order to induce the Lenders to enter into this Fourth
Amendment, the Borrower hereby represents and warrants that:

(a) no Default or Event of Default exists as of the Fourth Amendment Effective
Date (as defined below), both immediately before and immediately after giving
effect thereto; and

(b) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the Fourth Amendment Effective Date, both immediately before and immediately
after giving effect thereto, with the same effect as though such representations
and warranties had been made on and as of the Fourth Amendment Effective Date
(it being understood that any representation or warranty made as of a specific
date shall be true and correct in all material respects as of such specific
date).

2.             This Fourth Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

3.             This Fourth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

4.             THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF).

5.             This Fourth Amendment shall become effective on the date (the
“Fourth Amendment Effective Date”) when each of the following conditions shall
have been satisfied:

(i)             the Borrower, Lenders constituting the Required Lenders and
Lenders constituting the Required RF Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036, attention: May Yip (facsimile
number: 212-354-8113, email address: myip@whitecase.com); and

(ii)            the Borrower shall have paid to the Administrative Agent and the
Lenders all fees, costs and expenses (including, without limitation, legal fees
and expenses) payable to the Administrative Agent and the Lenders to the extent
then due and invoiced.

 

 

-5-

 

 

 

--------------------------------------------------------------------------------

 

6.             By executing and delivering a copy hereof, the Borrower hereby
agrees that all Loans are secured pursuant to the Pledge Agreement.

7.             The Borrower hereby covenants and agrees that, so long as the
Fourth Amendment Effective Date occurs, it shall pay to each Lender which
executes and delivers to the Administrative Agent (or its designee) a
counterpart hereof by 5:00 P.M. (New York City time) on January 25, 2007, a
non-refundable cash fee (the “Amendment Fee”) in Dollars in an amount equal to
10 basis points (i.e., 0.10%) of the amount equal to the sum of (i) the
aggregate principal amount of all Term Loans of such Lender outstanding on the
Fourth Amendment Effective Date and (ii) the Revolving Commitment of such Lender
as in effect on the Fourth Amendment Effective Date. The Amendment Fee shall not
be subject to counterclaim or set-off, or be otherwise affected by, any claim or
dispute relating to any other matter. The Amendment Fee shall constitute a “Fee”
for purposes of the Credit Agreement and be paid by the Borrower to the
Administrative Agent for distribution to the relevant Lenders not later than the
second Business Day following the Fourth Amendment Effective Date.

8.             From and after the Fourth Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement, as
modified hereby.

 

*     *     *

 

 

-6-

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

FAIRPOINT COMMUNICATIONS, INC.

 

By:_/s/ John P. Crowley_____________________

Name: John P. Crowley

 

Title: Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent

By /s/ [ILLEGIBLE]  

Name: [ILLEGIBLE]

Title: Director

 

By /s/ Paul O’Leary  

Name: Paul O’Leary

Title: Vice President

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF JANUARY
25, 2007, AMONG FAIRPOINT COMMUNICATIONS, INC., VARIOUS LENDERS PARTY TO THE
CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE
AGENT

 

 

 

 

 

 

 

 

 

New Alliance Global CDO, Limited

 

 

 

 

 

 

 

 

By:

AllianceBernstein L.P., as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nantha Suppiah

 

 

 

 

 

Name:

Nantha Suppiah

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Ares IX CLO Ltd.

 

 

 

 

 

 

 

 

By:

Ares CLO Management IX, L.P.,

Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

Ares CLO GP IX, LLC,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Moore

 

 

 

 

 

Name:

Jeff Moore

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Ares VIII CLO Ltd.

 

 

 

 

 

 

 

 

By:

Aries CLO Management VIII, L.P.,

Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

Aries CLO GP VIII, LLC,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Moore

 

 

 

 

 

Name:

Jeff Moore

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Ares VII CLO Ltd.

 

 

 

 

 

 

 

 

By:

Ares CLO Management VII, L.P.,

Investment Manager

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

Ares CLO GP VII, LLC,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Moore

 

 

 

 

 

Name:

Jeff Moore

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Ares VIII CLO Ltd.

 

 

 

 

 

 

 

 

By:

Ares CLO Management VIII, L.P.,

Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

Ares CLO GP VIII, LLC,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Moore

 

 

 

 

 

Name:

Jeff Moore

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ARES ENHANCED LOAN INVESTMENT STRATEGY, LTD.

 

 

 

 

 

 

 

 

By:

Ares Enhanced Loan Management, L.P., Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

Ares Enhanced Loan GP, LLC,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Moore

 

 

 

 

 

Name:

Jeff Moore

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Avenue CLO Fund, Ltd.

 

 

 

 

 

 

 

 

By:

Avenue CLO II, Ltd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard D’Addario

 

 

 

 

 

Name:

Richard D’Addario

 

 

 

 

 

Title:

Senior Portfolio Manager

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

BABSON CLO LTD. 2004-I

BABSON CLO LTD. 2004-II

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2006-I

BABSON CLO LTD. 2006-II

BABSON CLO LTD. 2007-I

SAPPHIRE VALLEY CDO I, LTD

SUFFIELD CLO, LIMITED

 

 

 

 

 

 

 

 

By:

Babson Capital Management LLC

as Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent Collier

 

 

 

 

 

Name:

Kent Collier

 

 

 

 

 

Title:

Babson Capital

 

 

 

 

 

 

 

 

HAKONE FUND LLC

 

 

 

 

 

 

 

 

By:

Babson Capital Management LLC

as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent Collier

 

 

 

 

 

Name:

Kent Collier

 

 

 

 

 

Title:

Babson Capital

 

 

 

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED

 

 

 

 

 

 

 

 

By:

Babson Capital Management LLC

as Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent Collier

 

 

 

 

 

Name:

Kent Collier

 

 

 

 

 

Title:

Babson Capital

 

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

Babson Capital Management LLC

as Investment Adviser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent Collier

 

 

 

 

 

Name:

Kent Collier

 

 

 

 

 

Title:

Babson Capital

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Phillips

 

 

 

 

 

Name:

Stephen Phillips

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BlackRock Global Floating Rate Income [illegible]

BlackRock Limited Duration Income [illegible]

BlackRock Senior Income Series

BlackRock Senior Income Series II

Longhorn CDO II, LTD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ AnnMarie Smith

 

 

 

 

 

Name:

AnnMarie Smith

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

Monument Park CDO Ltd.

 

 

 

 

 

 

 

 

By:

Blackstone Debt Advisors L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dean T. Criares

 

 

 

 

 

Name:

Dean T. Criares

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

Union Square CDO Ltd.

 

 

 

 

 

 

 

 

By:

Blackstone Debt Advisors L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dean T. Criares

 

 

 

 

 

Name:

Dean T. Criares

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

Inwood Park CDO Ltd.

 

 

 

 

 

 

 

 

By:

Blackstone Debt Advisors L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dean T. Criares

 

 

 

 

 

Name:

Dean T. Criares

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Loan Funding VI LLC,

For itself as agent for Corporate Loan Funding VI LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dean T. Criares

 

 

 

 

 

Name:

Dean T. Criares

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

Monument Park CDO Ltd.

 

 

 

 

 

 

 

 

By:

Blackstone Debt Advisors L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dean T. Criares

 

 

 

 

 

Name:

Dean T. Criares

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

BLUE SQUARE FUNDING LIMITED SERIES 3

 

 

 

 

 

 

 

 

By:

DB Services New Jersey, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alice L. Wagner

 

 

 

 

 

Name:

Alice L. Wagner

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah O’Keefe

 

 

 

 

 

Name:

Deborah O’Keefe

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BALLANTYNE FUNDING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. Christina Higgins

 

 

 

 

 

Name:

M. Christina Higgins

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

Callidus Debt Partners CLO Fund III Ltd.

 

 

 

 

 

 

 

 

By:

Its Collateral Manager,

Callidus Capital Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

 

 

 

Name:

Peter R. Bennett

 

 

 

 

 

Title:

Principal

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Callidus Debt Partners CLO Fund IV Ltd.

 

 

 

 

 

 

 

 

By:

Its Collateral Manager,

Callidus Capital Management, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

 

 

 

Name:

Peter R. Bennett

 

 

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

ECL Funding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janet Haack

 

 

 

 

 

Name:

Janet Haack

 

 

 

 

 

Title:

As Attorney In Fact

 

 

 

 

 

 

 

 

KALDI FUNDING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. Christina Higgins

 

 

 

 

 

Name:

M. Christina Higgins

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

WHITNEY CLO I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Casparian

 

 

 

 

 

Name:

John M. Casparian

 

 

 

 

 

Title:

Senior Managing Director

Churchill Pacific, Manager

 

 

 

 

 

 

 

 

SIERRA CLO II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Casparian

 

 

 

 

 

Name:

John M. Casparian

 

 

 

 

 

Title:

Senior Managing Director

Churchill Pacific, Manager

 

 

 

 

 

 

 

 

 

SHASTA CLO I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Casparian

 

 

 

 

 

Name:

John M. Casparian

 

 

 

 

 

Title:

Senior Managing Director

Churchill Pacific, Manager

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

CIT LENDING SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Ploshay

 

 

 

 

 

Name:

Scott Ploshay

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

LMP Corporate Loan Fund, Inc. (f/k/a Citigroup Investments Corporate Loan Fund,
Inc.)

 

 

 

 

 

 

 

 

By:

Citigroup Alternative Investments LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert O’Brien

 

 

 

 

 

Name:

Robert O’Brien

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Eagle Master Fund Ltd.

 

 

 

 

 

 

 

 

By:

Citigroup Alternative Investments LLC,

As Investment Manager for and on behalf of Eagle Master Fund Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert O’Brien

 

 

 

 

 

Name:

Robert O’Brien

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

COBANK ACB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kurt Morris

 

 

 

 

 

Name:

Kurt Morris

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

ColumbusNova CLO Ltd. 2006-I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom Bohrer

 

 

 

 

 

Name:

Tom Bohrer

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

CSAM FUNDING I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

ATRIUM CDO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

MADISON PARK FUNDING I, LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

ATRIUM II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

CASTLE GARDEN FUNDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

MADISON PARK FUNDING III, LTD.

 

 

 

 

 

 

 

 

By:

Credit Suisse Alternative Capital, Inc.,

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

 

 

 

Name:

David H. Lerner

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

 

 

 

 

 

 

 

By:

Boston Management and Research,

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE CDO III, LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

EATON VANCE CDO IX LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE CDO XI, LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

GRAYSON & CO

 

 

 

 

 

 

 

 

By:

Boston Management and Research

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

THE NORRICHUKIN BANK, NEW YORK BRANCH, through state Street Bank and Trust
Company N.A. as Fiduciary Custodian

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE VT FLOATING-RATE INCOME FUND

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE LIMITED DURATION INCOME FUND

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE SENIOR FLOATING-RATE TRUST

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

EATON VANCE SHORT DURATION DIVERSIFIED INCOME FUND

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

EATON VANCE VARIABLE LEVERAGE FUND LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

EATON VANCE CDO VI LTD.

 

 

 

 

 

 

 

 

By:

Eaton Vance Management

as Investment Advisor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

 

 

Name:

Michael B. Botthof

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Flagship CLO II

 

 

 

 

 

 

 

 

By:

Deutsche Asset Management, Inc.,

as subadviser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

 

 

 

Name:

Eric S. Meyer

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Colleen Cunniffe

 

 

 

 

 

Name:

Colleen Cunniffe

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

Flagship CLO III

 

 

 

 

 

 

 

 

By:

Deutsche Asset Management, Inc.,

as subadviser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

 

 

 

Name:

Eric S. Meyer

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Colleen Cunniffe

 

 

 

 

 

Name:

Colleen Cunniffe

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

Aurum CLO 2002-I, Ltd.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By:

Deutsche Asset Management, Inc.,

as subadviser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

 

 

 

Name:

Eric S. Meyer

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Colleen Cunniffe

 

 

 

 

 

Name:

Colleen Cunniffe

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca A. Ford

 

 

 

 

 

Name:

Rebecca A. Ford

 

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

General Electric Capital Corporation,

As Administrator For, Merritt CLO Holding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amanda J. Van Heyst

 

 

 

 

 

Name:

Amanda J. Van Heyst

 

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

General Electric Capital Corporation,

As Administrator For, GE Commercial Loan Holding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amanda J. Van Heyst

 

 

 

 

 

Name:

Amanda J. Van Heyst

 

 

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

 

 

 

Name:

Bruce H. Mendelsohn

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

GULF STREAM-COMPASS CLO 2003-I LTD

 

 

 

 

 

 

 

 

By:

Gulf Stream Asset Management LLC

As Collateral Manager

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Love

 

 

 

 

 

Name:

Barry Love

 

 

 

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GULF STREAM-COMPASS CLO 2004-I LTD

 

 

 

 

 

 

 

 

By:

Gulf Stream Asset Management LLC

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Love

 

 

 

 

 

Name:

Barry Love

 

 

 

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GULF STREAM-COMPASS CLO 2005-I LTD

 

 

 

 

 

 

 

 

By:

Gulf Stream Asset Management LLC

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Love

 

 

 

 

 

Name:

Barry Love

 

 

 

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GULF STREAM-NAVIGATOR Loan Fund 2006

Segregated Portfolio

 

 

 

 

 

 

 

 

 

By:

Gulf Stream Asset Management LLC

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Love

 

 

 

 

 

Name:

Barry Love

 

 

 

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

Hartford Institutional Trust, on behalf of its Floating Rate Bank Loan Series

 

 

 

 

 

 

 

 

By:

Hartford Investment Management Company,

its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elisabeth V. Piker

 

 

 

 

 

Name:

Elisabeth V. Piker

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Hartford Mutual Funds, Inc., on behalf of the Hartford Floating Rate Fund by
Hartford

Investment Management Company, its sub-advisor, as a lender,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elisabeth V. Piker

 

 

 

 

 

Name:

Elisabeth V. Piker

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

Stedman CBNA Loan Funding LLC, for itself or as agent for Stedman CFPI Loan
Funding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janet Haack

 

 

 

 

 

Name:

Janet Haack

 

 

 

 

 

Title:

As Attorney In Fact

 

 

 

 

 

 

 

 

Bushnell CBNA Loan Funding LLC, for itself or as agent for Bushnell CFPI Loan
Funding LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janet Haack

 

 

 

 

 

Name:

Janet Haack

 

 

 

 

 

Title:

As Attorney In Fact

 

 

 

 

 

 

 

 

Highland Floating Rate Advantage Fund

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. Jason Blackbum

 

 

 

 

 

Name:

M. Jason Blackbum, Treasurer

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Highland Floating Rate LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. Jason Blackbum

 

 

 

 

 

Name:

M. Jason Blackbum, Treasurer

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Liberty CLO, Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Illegible] CLO Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brentwood CLO Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Red River CLO Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Rockwall CDO II Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amhert CLO, Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Funding IV LLC

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Funding VII LLC

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Star State Trust

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Southfork CLO, Ltd.

 

 

 

 

 

 

 

 

By:

Highland Capital Management, L.P.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

Strand Advisors, Inc.,

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Lohrding

 

 

 

 

 

Name:

Brian Lohrding, Treasurer

 

 

 

 

 

Title:

Strand Advisors, Inc.,

General Partner of Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ING Investment Management CLO I, Ltd.

 

 

 

 

 

 

 

 

By:

ING Investment Management, Co.

as its Investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

Robert Wilson

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ING Investment Management CLO II, Ltd.

 

 

 

 

 

 

 

 

By:

ING Alternative Asset Management LLC,

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ING Investment Management CLO III, Ltd.

 

 

 

 

 

 

 

 

By:

ING Alternative Asset Management LLC,

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ING International (II) – Senior Bank Loans USD

 

 

 

 

By:

ING Investment Management Co.

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

ING Prime Rate Trust

 

 

 

 

By:

ING Investment Management Co.

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

Robert Wilson

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ING Senior Income Fund

 

 

 

 

By:

ING Investment Management Co.

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ING International (II) – Senior Bank Loans Euro

 

 

 

 

By:

ING Investment Management Co.

as its investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atlas Loan Funding (Navigator), LLC

 

 

 

 

By:

Atlas Capital Funding, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Structured Asset Investors, LLC

its Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Diana M. Hirmes

 

 

 

 

 

Name:

Diana M. Hirmes

 

 

 

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVALON CAPITAL LTD. 3

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BELHURST CLO LTD.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAMPLAIN CLO, LTD.

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIVERSIFIED CREDIT PORFOLIO LTD.

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOSELLE CLO S.A.

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAUTIQUE FUNDING LTD.

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

SAGAMORE CLO LTD.

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SARATOGA CLO I, LIMITED

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Asset Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASATCH CLO LTD

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Portfolio Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIM FLOATING RATE FUND

 

 

 

 

By:

INVESCO Senior Secured Management, Inc.

As Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

 

 

 

Name:

Thomas Ewald

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KATONAH VII CLO LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Gillian

 

 

 

 

 

Name:

DANIEL GILLIAN

 

 

 

 

 

Title:

Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KATONAH VIII CLO LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Gillian

 

 

 

 

 

Name:

DANIEL GILLIAN

 

 

 

 

 

Title:

Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wind River CLO I LTD.

 

 

 

 

By:

McDonnell Investment Management, LLC, as Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Fellows

 

 

 

 

 

Name:

James R. Fellows

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCDONNELL LOAN OPPORTUNITY LTD.

 

 

 

 

By:

McDonnell Investment Management, LLC, as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ James R. Fellows

 

 

 

 

 

Name:

James R. Fellows

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

 

 

 

Name:

Authorized Signatory

 

 

 

 

 

Title:

Morgan Stanley Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donna M. Sonza

 

 

 

 

 

Name:

Donna M. Sonza

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QUALCOMM Global Trading, Inc.

 

 

 

 

 

 

 

 

 

 

By:

Morgan Stanley Investment Management, Inc.

as Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Hayes

 

 

 

 

 

Name:

John Hayes

 

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Morgan Stanley Prime Income Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Hayes

 

 

 

 

 

Name:

John Hayes

 

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAVIGARE FUNDING I CLO LTD.

 

 

 

 

 

 

 

 

 

 

By:

Navigare Partners, LLC its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sheryl A. Rothman

 

 

 

 

 

Name:

Sheryl A. Rothman

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centaurus Loan Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

 

 

 

Name:

Richard W. Stewart

 

 

 

 

 

Title:

Managing Director

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

NCRAM Loan Trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

 

 

 

Name:

Richard W. Stewart

 

 

 

 

 

Title:

Managing Director

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clydesdale Strategic CLO-I, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

 

 

 

Name:

Richard W. Stewart

 

 

 

 

 

Title:

Managing Director

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clydesdale Strategic CLO 2003 Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

 

 

 

Name:

Richard W. Stewart

 

 

 

 

 

Title:

Managing Director

NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS COLLATERAL MANAGER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS I, LIMITED

 

 

 

 

 

 

 

 

 

 

By:

Oak Hill CLO Management I, LLC

As Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

 

 

 

Name:

Scott D. Krase

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS II, LIMITED

 

 

 

 

 

 

 

 

 

 

By:

Oak Hill CLO Management II, LLC

As Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

 

 

 

Name:

Scott D. Krase

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS III, LIMITED

 

 

 

 

 

 

 

 

 

 

By:

Oak Hill CLO Management III, LLC

As Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

 

 

 

Name:

Scott D. Krase

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

OAK HILL CREDIT PARTNERS IV, LIMITED

 

 

 

 

 

 

 

 

 

 

By:

Oak Hill CLO Management IV, LLC

As Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

 

 

 

Name:

Scott D. Krase

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

SMBC MVI SPC, on behalf of and for the account of Segregated Portfolio No. 1

 

 

 

 

 

 

 

 

 

 

By:

Oak Hill Separate Account Management I, LLC

As Investment Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

 

 

 

Name:

Scott D. Krase

 

 

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SERVES 2006- 1, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris Kappas

 

 

 

 

 

Name:

Chris Kappas

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPM MONARCH BAY FUNDING LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. Christina Higgins

 

 

 

 

 

Name:

M. Christina Higgins

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM FLOATING RATE INCOME FUND

 

 

 

 

 

 

 

 

 

 

By:

/s/ see following page

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM FLOATING RATE INCOME FUND

 

 

 

 

 

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

 

 

 

Name:

Beth Mazor

 

 

 

 

 

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM DIVERSIFIED INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ see following page

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM DIVERSIFIED INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

 

 

 

Name:

Beth Mazor

 

 

 

 

 

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ see following page

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

 

 

 

Name:

Beth Mazor

 

 

 

 

 

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM PREMIER INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ see following page

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PUTNAM PREMIER INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

 

 

 

Name:

Beth Mazor

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vernzes CLO I, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Randolph Watkins

 

 

 

 

 

Name:

John Randolph Watkins

 

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prospero CLO I, B.r

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Randolph Watkins

 

 

 

 

 

Name:

John Randolph Watkins

 

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centurion CDO II, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centurion CDO VII, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centurion CDO 9, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cent CDO 10, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cent CDO XI, Limited

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cent CDO 12 Limited

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sequils-Centurion V, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Riversource Investments,

LLC as Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

 

 

 

 

Name:

Robin C. Stancil

 

 

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower Credit Funding I Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Fund Management LLC.

As its Collateral Manager

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO VII Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO VI Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO V Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO IV Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO III Ltd.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO II Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stone Tower CLO I Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Granite Ventures II Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Granite Ventures I Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

Cornerstone CLO Ltd.

 

 

 

 

 

 

 

 

 

 

By:

Stone Tower Debt Advisors LLC.

As its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

 

 

 

Name:

MICHAEL W. DELPERCIO

 

 

 

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SunAmerica Life Insurance Company

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AIG Bank Loan Fund Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Investment Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SunAmerica Senior Floating Rate Fund, Inc.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

Investment Sub-Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Saturn CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Galaxy CLO 2003-1, Ltd.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Galaxy III CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Galaxy IV CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

Galaxy V CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

Galaxy VI CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

Galaxy VIII CLO, Ltd.

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julie Bothamley

 

 

 

 

 

Name:

Julie Bothamley

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

KZH SOLEIL-2 LLC

 

 

 

 

 

 

 

 

 

 

By:

AIG Global Investment Corp.,

its Collateral Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wai Kee Lee

 

 

 

 

 

Name:

Wai Kee Lee

 

 

 

 

 

Title:

Authorized Agent

 

 

 

 

VAN KAMPEN

SENIOR LOAN FUND

 

 

 

 

 

 

 

 

 

 

By:

Van Kampen Asset Management

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christina Jamieson

 

 

 

 

 

Name:

Christina Jamieson

 

 

 

 

 

Title:

Managing Director

 

 

 

 

VAN KAMPEN

SENIOR INCOME TRUST

 

 

 

 

 

 

 

 

 

 

By:

Van Kampen Asset Management

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christina Jamieson

 

 

 

 

 

Name:

Christina Jamieson

 

 

 

 

 

Title:

Managing Director

 

 

 

 

Wachovia Bank, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Suddreth

 

 

 

 

 

Name:

Scott Suddreth

 

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

ANNEX XI

 

 

 

 

 

 

 

 